Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 1 of 9

EXHIBIT A

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 2 of 9

Dion Nicely
February 26, 2019

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,
Plaintiff,

~against-
BRIDGER LOGISTICS, LLC, JULIO RIOS,
JEREMY GAMBOA, FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P., BRIDGER ADMINISTRATIVE
SERVICES II, LLC, BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC, BRIDGER
REAL PROPERTY, LLC, BRIDGER STORAGE, LLC,
BRIDGER SWAN RANCH, LLC, BRIDGER
TERMINALS, LLC, BRIDGER TRANSPORTATION,
LLC, BRIDGER ENERGY, LLC, BRIDGER LEASING
LLC, BRIDGER LAKE, LLC, J.J. LIBERTY,
LLC, J.J. ADDISON PARTNERS, LLC

Defendants.

Videotaped deposition of DION NICELY,
taken pursuant to Notice, was held at the Law
Offices of BRYAN CAVE LEIGHTON PAISNER, LLP,

1290 Sixth Avenue, New York, New York, commencing
February 26, 2019, 9:07 a.m., on the above date,
before Amanda McCredo, a Court Reporter and Notary

Public in the State of New York.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 3 of 9

Dion Nicely
February 26, 2019 275

 

 

A They turned on the pumps.

Q Did they do anything else?

A On the actual -- act of loading, not to my
knowledge. They would have handled lines for the
terminal and waited for the ship to hook everything
up. And when the ship was ready to receive oil,
they would have signaled to Eddystone they were
ready to receive oil. And Eddystone would have
either turned a valve or pressed the button.

Q Okay. You said the ship would hook
everything up.

What did you mean by that?

A The ship was in charge of setting up the
ship to receive oil from the terminal.

Q Okay. You testified earlier that you
reviewed your arbitration witness statement to
prepare for this deposition.

Do you recall that?
A Yes.
MR. KRAMER: I'm going to mark an exhibit,
please.
(Witness Statement of Dion
Nicely was marked as Exhibit 611
for identification, as of this

date.)

 

U.S. LEGAL SUPPORT
(877) 479-2484

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 4 of 9

Dion Nicely
February 26, 2019 329

 

 

CERTIFICATE

I, AMANDA McCREDO, a Shorthand Reporter
and Notary Public of the State of New York, do
hereby certify:

That the witness whose examination is
hereinbefore set forth, was duly sworn, and
that such examination is a true record of the
testimony given by such witness.

IT further certify that I am not related to any
of the parties to this action by blood or
marriage; and that I am in no way interested in

the outcome of this matter.

lk Mi eto

AMANDA McCREDO

 

 

 

U.S. LEGAL SUPPORT
(877) 479-2484
Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 5 of 9

EXHIBIT B

 
Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 6 of 9

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NO. 2:17-CV-00495-RK

EDDYSTONE RAIL COMPANY, LLC,
Plaintiff/Counter-Defendant,

JULIO RIOS, JEREMY GAMBOA,
BRIDGER LOGISTICS, LLC,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P., et al.,

Defendants,

BRIDGER LOGISTICS, LLC,

FERRELLGAS PARTNERS, L.P., and

FERRELLGAS, L.P.,
Defendants/Counterclaimants.

VIDEOTAPED DEPOSITION UPON ORAL
EXAMINATION OF
JOHN R. GALLOWAY, ESQUIRE
Philadelphia, Pennsylvania
January 15, 2019

REPORTED BY: EDWARD J. RUGGERI, RPR, CCR

MAGNA LEGAL SERVICES
— (866) 624-6221
www.MagnaLS.com

Page 1

 

MAGNA®

LEGAL SERVICES

 

 
Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 7 of 9

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Page 102

If additional unloading
capacity were added in Phase 2 and
additional storage capacity were loaded in
Phase 2, could the oil -- was there
sufficient barge capacity to move the oil
to refineries or would you need pipelines?

A. No. You could move the oil to
the refineries but pipelines are more
effective, I think.

Q. Okay.

Was the hope to eventually
replace barge transportation with pipeline
transportation?

A. I think you would -- you would
strike to get the most efficient way of
moving the oil along to its endpoint.

Q. Okay.

Is that why there was
discussion of pipeline?

A. Yes.

Q. All right.

So just so I can understand how
the facility works, was the principal

purpose of the facility to offload crude

 

 

 

MAGNA®

LEGAL SERVICES
Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 8 of 9

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Page 103

from rail cars and then transport it
either by barge or pipeline?

A. The answer to that is yes. It
would -- you know, the purpose of the
facility was to unload rail cars where you
could park a long train -- a
mile-and-a-quarter long train and move
that -- quickly unload those rail cars,
return the cars -- the train to service,
and then, of course, you had to move the
oil along to its destination. So -- and

if a barge was the most appropriate step,

that was -- that was where it went --
would go and -- or if a pipeline became
available -- obviously you have to lay

pipeline. You have to get permits for the
pipeline. That may become the option.
Q. Okay.

You mentioned during the first
session today that you were the -- I think
you said the president of Eddystone Rail
Company, LLC, or do I have that wrong?

A. No.

Q. Let me ask a better question.

 

MAGNA®©

LEGAL SERVICES

 

 
Case 2:17-cv-00495-JD Document 301-1 Filed 03/11/19 Page 9 of 9

 

 

Page 516
1 CERTIFICATION
2
3
4 I, Edward J. Ruggeri,

5 Registered Professional Reporter,

6 Certified Court Reporter and Notary
7 Public, do hereby certify that the
8 foregoing is a true and accurate

9 transcript of the stenographic notes taken
10 by me in the aforementioned matter.
11

12 -- -

13

14
15

16

17

18

19
20
21
22

23

 

24 Edward J. Ruggeri, RPR, CCR

 

MAGNA®

LEGAL SERVICES

 

 
